Citation Nr: 1046730	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  99-22 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of infectious 
mononucleosis.

2.  Entitlement to service connection for chronic liver disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel
INTRODUCTION

The appellant had active service from September 1968 to September 
1971.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of July 1997 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

A Travel Board hearing in front of the undersigned Veterans Law 
Judge was held in September 2002.  A transcript of the hearing 
has been associated with the claim file.

This case was previously before the Board.  In October 2003, the 
Board remanded the matters to the Agency of Original Jurisdiction 
(AOJ) for additional development.

In December 2005, the Board reopened the claim for entitlement to 
service connection for residuals of mononucleosis and denied the 
claim on the merits.  It also denied service connection for 
chronic liver disease.  The Appellant appealed to the Court of 
Appeals for Veterans Claims (Court).  

In a February 2008 memorandum decision, the Court vacated the 
Board's December 2005 decision and remanded the appeal for 
further proceedings.  

In June 2008, the Board denied the appellant's claim.  In 
September 2009, pursuant to a Joint Motion for Remand, the Court 
vacated the Board's denial and remanded the appeal to the Board 
for additional development.  

In July 2010, the Board requested an independent medical expert 
opinion (IME).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

In September 2010, the Veteran sent directly to the Board a 
private medical opinion from Dr. C.N. Bash in response to the IME 
secured by the VA in July 2010.  In a Medical Opinion Response 
Form of September 2010, the Veteran checked the box stating: "I 
am submitting the enclosed argument and/or evidence.  Please 
remand my case to the AOJ for review of this new evidence 
submitted by me."  Thereafter, in October 2010, the Veteran's 
representative submitted an October 2010 letter from Dr. D.W. 
Chudzik and with it submitted a letter stating the Veteran waived 
AOJ consideration of that opinion so that the Board may consider 
it in first instance.  However, the letter did not address the 
Veteran's prior request to have the claim remanded to the AOJ for 
consideration of the September 2010 opinion from Dr. Bash.  The 
Board finds that considering the Veteran's request to have the 
AOJ consider the September 2010 opinion prior to the Board 
deciding the claim, the case must be remanded for the issuance of 
a Supplemental Statement of the Case (SSOC).  This is not a case 
where the Veteran submitted new evidence without a waiver, but 
rather a case where he submitted evidence and specifically 
requested AOJ review.  Accordingly, the claim must be remanded 
for AOJ consideration of the newly submitted evidence and the 
issuance of an SSOC.  See 38 C.F.R. §§ 19.31, 19.37 (2010).  

Accordingly, the case is REMANDED for the following action:

The AOJ should issue the Veteran a 
supplemental statement of the case 
regarding the issues of entitlement to 
service connection for residuals of 
infectious mononucleosis and chronic liver 
disease with consideration of all the 
added evidence.

If upon completion of the above action the claim remains denied, 
the case should be returned to the Board after compliance with 
requisite appellate procedures.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


